Exhibit 10.3.1

 

AMENDMENT NO. 1 TO

AMENDED AND RESTATED

REVOLVING CREDIT AGREEMENT

 

                This AMENDMENT NO. 1 (“Amendment”), dated as of March 29, 2005
is by and among (i) WACHOVIA BANK, NATIONAL ASSOCIATION, as an individual Lender
and as Sole Lead Arranger and Administrative Agent (“Wachovia”), Wachovia in its
capacity as the Lead Arranger and Administrative Agent is hereinafter referred
to as the “Agent”, MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC., as an
individual Lender (“Merrill”), BANKNORTH, N.A., as an individual Lender
(“Banknorth”) and UNION BANK OF CALIFORNIA, N.A., an individual Lender (“UBOC”)
and (ii) TRC COMPANIES, INC., a Delaware corporation (“TRC”) and the
subsidiaries of TRC listed herein, (each a “Borrower” and collectively the
“Borrowers”).

W I T N E S S E T H:

 

                WHEREAS, the Borrowers (except for the Additional Borrowers, as
defined below), Agent and Lenders are parties to a certain Amended and Restated
Revolving Credit Agreement, dated as of March 31, 2004 (the “Credit Agreement”)
and certain other Credit Documents executed and delivered in connection
therewith;

 

                WHEREAS, the Borrowers, the Agent and the Lenders desire to
amend the Credit Agreement for the purpose of increasing the Commitments to an
aggregate amount not to exceed $80,000,000, said increase to be accomplished by
the increase of the Commitments of Wachovia, MLBFS and Banknorth to $30,000,000,
$15,000,000 and $25,000,000, respectively;

 

                WHEREAS, the Borrowers, the Agent and the Lenders further desire
to amend the Credit Agreement to (i) extend the Revolving Credit Expiration Date
to March 31, 2008, (ii) modify and/or supplement certain of the financial
covenants set forth therein and (iii) make certain other changes as set forth
herein;

 

                WHEREAS, the Borrowers have also requested that the following
companies be joined to the Credit Agreement and the Security Agreement as
additional Borrowers and Grantors: Environomics, Inc., Environomics Southwest,
LLC, Environomics TX, LLC, Environomics West, LLC, Pacific Land Design, Inc.,
Pacific Land Design-Roseville, Inc., Vpoint, and Willis Engineering, Inc.,
Centurion Solutions, LLC and Site-Blauvelt Engineers International, LLC
(together, the “Additional Borrowers”); and

 

                NOW, THEREFORE, in consideration of the premises and other good
and valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto hereby agree as follows:

 

--------------------------------------------------------------------------------

* Based on currently proposed allocations/subject to change

 

1

--------------------------------------------------------------------------------


 

 

                1.             Defined Terms; Effect of Amendment.

 

                (a)           Unless otherwise modified hereby, all capitalized
terms used herein which are defined in the Credit Agreement, and not otherwise
defined herein, are used herein as defined in the Credit Agreement.  All
capitalized terms used herein which are defined in the Credit Agreement and
modified herein shall have the meaning assigned to such terms in the Credit
Agreement as so modified.

 

                (b)           This Amendment is an amendment to the Credit
Agreement.  Unless the context of this Amendment otherwise requires, the Credit
Agreement and this Amendment shall be read together and shall have effect as if
the provisions of the Credit Agreement and this Amendment were contained in one
agreement.  After the effective date of this Amendment, all references in the
Credit Agreement to the “Credit Agreement”, “this Agreement”, “hereto”,
“hereof”, “hereunder” or words of like import referring to the Credit Agreement
shall mean the Credit Agreement as amended by this Amendment, and all references
in the Notes and the other Credit Documents to the Credit Agreement shall mean
the Credit Agreement as amended by this Amendment.

 

                2.             Amendment to Credit Agreement.

 

                (a)           For the purpose of establishing the increased
commitments of Wachovia, Merrill and Banknorth under the Credit Agreement and
increasing the aggregate Commitments of all of the Lenders to $80,000,000,
SCHEDULE “A” to the Credit Agreement is hereby deleted in its entirety and
SCHEDULE “A” attached hereto is hereby substituted into, and made a part of, the
Credit Agreement, in its place.

 

                (b)           The definition of “Applicable Margin” set forth in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

““Applicable Margin” shall mean (A) with respect to Base Rate Loans, 0 basis
points (0.00%), (B) with respect to LIBOR Loans, 170 basis points (1.70%) and
(C) as used to determine the unused fee pursuant to Section 3.01 hereof, 25
basis points (0.25%); subject, however, to adjustment in accordance with the
following pricing schedule determined by reference to the Leverage Ratio of the
Borrowers based on the results reported on the then most recently received
financial statements delivered by the Borrowers pursuant to Section 7.02(a) and
(b) hereof, as the case may be, for the Test Period ending as of the last day of
the fiscal period reported in said statements:

 

Level

 

If Such Ratio Is:

 

Applicable Margin for
Base Rate Loans

 

Applicable Margin for
LIBOR Loans

 

Applicable Margin for
Unused Fees

 

I

 

Less than 1.00 to 1.00

 

minus 50 basis points
(-0.50%)

 

plus 145 basis points (1.45%)

 

plus 25 basis points (.25%)

 

II

 

Greater than or equal to 1.00 to 1.00; but less than 2.00 to 1.00

 

0 basis points (.00%)

 

plus 170 basis points (1.70%)

 

plus 25 basis points (.25%)

 

III

 

Greater than or equal to 2.00 to 1.00

 

plus 25 basis points (0.25%)

 

plus 195 basis points (1.95%)

 

plus 25 basis points (.25%)

 

 

Adjustments, if any, to the Applicable Margin shall be made by the Agent
effective as of the tenth (10th) Business Day after receipt by the Agent and the
Lenders of the compliance certificate required pursuant to Section 7.03 hereof.

 

Notwithstanding the foregoing, at all times during which there exists a Default
or Event of Default, the Applicable Margin (A) with respect to Base Rate Loans
and LIBOR Loans, shall be determined by reference to 2.07(a), and (B) as used to
determine the unused fee pursuant to Section 3.01 hereof, shall be plus 50 basis
points (.50%).”

 

                (c)           The definition of “Consolidated EBITDA” set forth
in Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:

 

 ““Consolidated EBITDA” shall mean, for any period, the consolidated net income
(or deficit) of the Borrowers, determined in accordance with GAAP, plus to the
extent deducted in computing consolidated net income (or deficit) for such
period (a) interest expense, (b) income taxes, (c) non-cash stock option
compensation expense, and (d) depreciation and amortization.”

 

                (d)           The definition of “Revolving Credit Expiration
Date” set forth in Section 1.01 of the Credit Agreement is hereby amended and
restated in its entirety to read as follows:

 

““Revolving Credit Expiration Date” shall mean March 31, 2008, as the same may
be extended for an additional one (1) year period in accordance with Section
2.02 hereof.”

 

(e)           Section 5.02 of the Credit Agreement shall be amended and restated
as follows:

 

“5.02       Requirements for Any Advance and Issuance of Letter of Credit.  The
obligation of the Lenders to make any Revolving Credit Loans or Swingline Loans
and the obligation of the Agent to issue any Letter of Credit, in each case
subsequent to the Closing Date, is subject to satisfaction of the following
conditions:

 

                                                                                                                                               
(i)            the representations and warranties contained in Section 6 hereof
are true and correct on and as of the date of funding of each such Loan or date
of issuance of such Letter of Credit, as the case may be;

 

2

--------------------------------------------------------------------------------


 

                                                                                                                                               
(ii)           no Default or Event of Default has occurred and is continuing;

 

                                                                                                                                               
(iii)          there has been no material adverse change in the Borrower’s or
any other Obligor’s condition, financial or otherwise, since the Closing Date;

 

(iv)          all of the Credit Documents remain in full force and effect; and

 

(v)           after recalculating the Leverage Ratio for the Test Period
immediately preceding the date a Notice of Borrowing is delivered to the Agent
in connection with a requested Loan or Letter of Credit in accordance with the
immediately preceding Section, the Borrowers shall be in compliance with the
Leverage Ratio in effect at the end of such Test Period pursuant to Section 8.08
hereof.  For purposes of recalculating the Leverage Ratio in connection with
this condition only, the amount of the Loan or Letter of Credit requested by the
Borrower shall be added to the amount of Borrower’s Consolidated Funded Debt as
if it were incurred in the applicable Test Period.”

 

                (f)            Section 8.08 of the Credit Agreement shall be
amended and restated to read as follows:

 

“8.08       Leverage Ratio.  The Borrowers will not permit the Leverage Ratio to
be greater than (i) 2.50 to 1.00 for the Test Periods ended March 31, 2005 and
June 30, 2005, (ii) 2.25 to 1.00 for the Test Periods ended September 30, 2005,
December 31, 2005, March 31, 2006 and June 30, 2006 and (iii) 2.00 to 1.00 for
any Test Period thereafter.”

 

                (g)           Section 8.10 of the Credit Agreement shall be
amended and restated to read as follows:

 

“8.10       Net Worth.   The Borrowers will not permit Consolidated Net Worth at
any time to be less than (a) $160,000,000 plus (b) the sum of (i) 75% of
quarterly positive net income on a cumulative basis commencing with results
reported with respect to the fiscal quarter ending March 31, 2005 and (ii) 100%
of the value of all property received by the Borrowers in exchange for the
issuance of new equity securities (or the sale of treasury shares) of any of the
Borrowers issued subsequent to December 31, 2004, measured quarterly.”

 

                (h)           Section 8.13 of the Credit Agreement shall be
amended and restated to read as follows:

 

“8.13       Exit Strategy Projects.  The Borrowers will not undertake, or commit
to undertake, any Exit Strategy Project with a value of over $10,000,000 unless
(a) the Borrowers have provided to the Agent and each Lender a written summary
of the scope of such Exit Strategy Project in form and substance satisfactory to
the Required Lenders, including a summary of the reimbursement mechanics and

 

3

--------------------------------------------------------------------------------


 

insurance for such project, (b) the Borrowers have provided evidence
satisfactory to the Required Lenders that the risks to the Borrowers associated
with such Exit Strategy project are similar to and in any event do not exceed
the risks associated with the Wells Project, (c) the Borrowers have provided the
Agent and each Lender with a schedule of all reserves taken against all Exit
Strategy Project contracts and agreement and an explanation for such reserves as
well as the Borrowers’ expected resolution thereof, and (d) upon execution of
such Exit Strategy Project contract or agreement, the Borrowers will furnish to
the Agent and each Lender a copy of such Exit Strategy contract or agreement and
the associated insurance policies.”

 

 

                4.             Adjustment to Exposures; New Notes.  (a) Upon
satisfaction of the conditions precedent set forth in Section 10 hereof, the
Lenders shall be deemed to have effected the necessary assignments and purchases
among themselves, without recourse, representation or warranty, of interests in
the Revolving Credit Loans and L/C Participations (but excluding accrued
interest and fees to and including the Effective Date) such that, as of the
Effective Date (as defined in Section 10 below), each Lender’s interest in the
Revolving Credit Loans and L/C Participations shall be equal to its Pro Rata
Share of said outstanding obligations.  In connection with said assignments and
purchases, on the Effective Date the Lenders shall make payments among
themselves in such amounts as may be necessary such that after giving effect to
such payments, each of the Lenders shall be owed from the Borrowers outstanding
Revolving Credit Obligations equal to their respective Pro Rata Shares therein
as of the Effective Date.

 

                (b)           To evidence the obligations of the Borrowers
(including, without limitation, the Additional Borrowers) owing to the Lenders,
the Borrowers shall (i) issue to each Lender new Revolving Credit Notes
substantially in the form of EXHIBIT A hereto and (ii) issue to Wachovia, a new
Swingline Note substantially in the form of EXHIBIT B hereto.  Each such note
shall be dated the Effective Date and shall be in an original principal amount
of up to the Commitment of the Lender to which such note is being issued.

 

                5.             Joinder of Additional Borrowers.  (a) In
accordance with Section 7.17 of the Credit Agreement, each of Additional
Borrower shall become a Borrower under the Credit Agreement and a Grantor under
the Security Agreement, in each case as of the Effective Date.  In connection
with said joinder, the Borrowers shall cause to be delivered to the Agent and
the Lenders the following items within ten (10) days of the Effective Date, in
each case in form and substance satisfactory to the Agent and the Lenders and
disclosing no unacceptable circumstances as determined by the Agent or any
Lender in their reasonable discretion: (i) a new SCHEDULE I to the Credit
Agreement reflecting the addition of the Additional Borrowers, and (ii) any
supplements, modifications or amendments to ANNEX I to the Credit Agreement as
may be required to provide any and all necessary disclosure pertaining to the
Additional Borrower so as to make said disclosure true and complete as to all of
the Borrowers after giving effect to the joinder of the Additional Borrowers to
the Credit Agreement.

 

                (b)           In connection with the joinder contemplated in
clause (a) of this Section 5, the Borrowers shall have caused to be delivered to
the Agent and the Lenders with respect to the

 

4

--------------------------------------------------------------------------------


 

Additional Borrowers documentation substantially in the form required by clauses
(iii) (lien searches), (iv) (incumbency certificate), (v) (opinion of counsel),
(vi) (secretary’s certificate) and (vii) (good standing certificates) of Section
5.01 of the Credit Agreement, dated March 25, 2002, among the parties hereto, in
each case in form and substance satisfactory to the Agent and the Lenders and
showing no unacceptable Liens, qualifications or circumstances as determined by
the Agent or any Lender in their reasonable discretion.

 

                6.             Full Force and Effect.  Except as expressly
modified by this Amendment, all of the terms and conditions of the Credit
Agreement shall continue in full force and effect, and all parties hereto shall
be entitled to the benefits thereof.  This Amendment is limited as written and
shall not be deemed (i) to be an amendment of or a consent under or waiver of
any other term or condition of the Credit Agreement or (ii) to prejudice any
right or rights which the Lenders now have or may have in the future under or in
connection with the Credit Agreement or such other agreements.

 

                7.             Representations and Warranties.  In order to
induce the Lenders to enter into this Amendment, each Borrower makes the
following representations and warranties to the Lenders, which shall survive the
execution and delivery hereof:

 

(i)                                     The execution and delivery of this
Amendment has been authorized by all necessary corporate action on its part,
this Amendment has been duly executed and delivered by it, and this Amendment
and the Credit Agreement, as amended hereby, constitutes the legal, valid and
binding obligations of it enforceable against it in accordance with its terms
subject to applicable bankruptcy, insolvency, reorganization and other laws
affecting creditors’ rights generally, moratorium laws from time to time in
effect and general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law);

 

(ii)                                  No Event of Default has occurred and is
continuing under the Credit Agreement, and no event has occurred which, with
notice, lapse of time or both, would constitute such an Event of Default; and

 

(iii)                               The representations and warranties set forth
in the Credit Agreement and the other Credit Documents are true and correct as
of the date hereof in all material respects.

 

                8.             Counterparts.  This Amendment may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original, and all which when taken together shall constitute one and the same
agreement.

 

                9.             Governing Law.  This Amendment, including the
validity thereof and the rights and obligations of the parties hereunder, shall
be construed in accordance with and governed by the laws of the State of New
Jersey.

 

5

--------------------------------------------------------------------------------


 

                10.           Conditions Precedent.  This Amendment shall not be
effective until (i) the Agent shall have received counterparts of this
Amendment, duly executed by each of the parties hereto, (ii) each Lender shall
have received a Revolving Credit Note reflecting its Commitment as of the
Effective Date duly executed by the Borrowers and delivered to each Lender,
(iii) Wachovia shall have received a Swingline Note reflecting its Swingline
Commitment as of the Effective Date duly executed by the Borrowers and delivered
to Wachovia, (iv) the relevant Lenders shall have received the payments required
pursuant to Section 4(a) hereof, (v) the Agent shall have received a joinder to
Credit Agreement and Security Agreement in the form of EXHIBIT C hereto duly
executed by each Additional Borrower, together with a duly completed SCHEDULE I
thereto for each Additional Borrower (vi) the Borrowers shall have caused to be
delivered to Agent and the Lenders the materials required by Section 5(b)
hereof, (vii) the Borrowers shall have paid to the Agent (for distribution to
the Lenders) an upfront/amendment fee in accordance with a separate letter
agreement dated March 29, 2005 and (viii) Borrowers shall have paid all
reasonable fees and expenses of the Agent’s counsel incurred in connection with
the preparation, negotiation, execution and delivery and review of this
Amendment.  The date on which all of the foregoing conditions are satisfied as
determined by the Lenders is referred to herein as the “Effective Date”.

 

                11.           Execution Certification.  The Borrowers hereto
certified that this Amendment and each of the notes referenced in Section 10
above were executed by the Borrowers in the State of Connecticut and delivered
to the Agent in the State of New Jersey.

 

[SIGNATURE PAGES TO FOLLOW]

 

6

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the undersigned have executed this Amendment
as of the day and year first above written.

 

THE BORROWERS:

 

TRC COMPANIES, INC.

 

TRC ENVIRONMENTAL CORPORATION

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Senior Vice
President & Chief Financial Officer

 

 

Harold C. Elston, Jr.,
Vice President & Treasurer

 

 

 

 

 

 

 

 

 

 

TRC ENGINEERS, INC.

 

TRC GARROW ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Senior Vice President
& Chief Financial Officer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

TRC MARIAH ASSOCIATES, INC.

 

VECTRE CORPORATION

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Vice President & Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

TRC SOLUTIONS, INC.

 

LOWNEY ASSOCIATES

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Assistant Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

7

--------------------------------------------------------------------------------


 

HUNTER ASSOCIATES TEXAS, LTD.

 

IMBSEN & ASSOCIATES

By

Hunter Associates, Inc., its General Partner

 

 

 

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

TRC OMNI ENVIRONMENTAL CORPORATION

 

ECON CAPITAL, LP
TRC Companies, Inc., its General Partner 

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

ENGINEERED AUTOMATION SYSTEMS, INCORPORATED

 

GBF HOLDINGS LLC

 

 

 

By

TRC Companies, Inc., its Managing Member

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Senior Vice President
& Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

PBWO HOLDINGS, LLC

 

SITE-BLAUVELT ENGINEERS, INC.

By

TRC Companies, Inc., its Managing Member 

 

(New Jersey) 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Senior Vice President
& Chief Financial Officer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

HUNTER ASSOCIATES, INC.

 

SITE-BLAUVELT ENGINEERS, INC.

 

 

(New York)

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

8

--------------------------------------------------------------------------------


 

E/PRO ENGINEERING AND
ENVIRONMENTAL CONSULTING LLC

 

ESSEX ENVIRONMENTAL, INC.

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

NEW CENTURY ENGINEERING SUPPORT SERVICES, LLC

 

NOVAK ENGINEERING, INC.

 

 

 

 

 

By

/s/ Harold C. Elston, Jr.

 

By

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

SITE CONSTRUCTION SERVICES INC.

 

BV ENGINEERING

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

SITE-BLAUVELT ENGINEERS, INC.

 

TRC RAVIV ASSOCIATES, INC.

(Virginia)

 

 

 

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

CUBIX CORPORATION

 

EAST CANYON HOLDINGS LLC

 

 

 

 

 

 

 

 

By

TRC Companies, Inc., its Managing Member

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Assistant Treasurer

 

 

Harold C. Elston, Jr., Senior Vice President
& Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

SGS WITTER, INC.

 

 

 

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

 

 

 

Harold C. Elston, Jr., Assistant Treasurer

 

 

 

 

9

--------------------------------------------------------------------------------


 

THE ADDITIONAL BORROWERS

 

ENVIRONOMICS, INC.

 

ENVIRONOMICS TX, LLC

 

 

 

By:

TRC Companies, Inc., its Managing Member

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

PACIFIC LAND DESIGN, INC.

 

VPOINT

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

ENVIRONOMICS SOUTHWEST, LLC

 

ENVIRONOMICS WEST, LLC

 

 

 

 

 

By:

TRC Companies, Inc., its Managing Member 

 

By:

TRC Companies, Inc., its Managing Member

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

PACIFIC LAND DESIGN-ROSEVILLE, INC.

 

WILLIS ENGINEERING, INC.

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

 

 

 

 

 

 

 

 

 

CENTURION SOLUTIONS, LLC

 

SITE-BLAUVELT ENGINEERS
INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ Harold C. Elston, Jr.

 

By:

/s/ Harold C. Elston, Jr.

 

Harold C. Elston, Jr., Treasurer

 

 

Harold C. Elston, Jr., Treasurer

 

10

--------------------------------------------------------------------------------


 

 

 

 

THE AGENT:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

 

 

(formerly known as First Union National Bank),

 

 

 

as Agent

 

 

 

 

 

 

 

 

By:

/s/ Paul J. Bakey

 

 

 

 

Paul J. Bakey, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

THE LENDERS:

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

 

 

(formerly known as First Union National Bank),

 

 

 

individually

 

 

 

 

 

 

 

 

By:

/s/ Paul J. Bakey

 

 

 

 

Paul J. Bakey, Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

MERRILL LYNCH BUSINESS FINANCIAL SERVICES INC.

 

 

 

 

 

 

 

 

By:

/s/ Steven Rubenstein

 

 

 

 

Steven Rubenstein, Credit Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

BANKNORTH, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey R. Westling

 

 

 

 

Jeffrey R. Westling, Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

UNION BANK OF CALIFORNIA, N.A.

 

 

 

 

 

 

 

 

By:

/s/ James Heim

 

 

 

 

James Heim, Vice President

 

11

--------------------------------------------------------------------------------


 

SCHEDULE “A”

 

LENDERS AND COMMITMENTS

 

 

 

 

Lender

 

Commitment

 

 

 

 

 

Wachovia Bank, National Association

 

$30,000,000*
(includes $5,000,000 Swingline Commitment)

 

 

 

 

 

Merrill Lynch Business Financial Services Inc.

 

$15,000,000*

 

 

 

 

 

Banknorth, N.A.

 

$25,000,000*

 

 

 

 

 

Union Bank of California, N.A.

 

$10,000,000*

 

 

 

 

 

AGGREGATE COMMITMENTS:

 

$80,000,000

 

 

--------------------------------------------------------------------------------

* Based on currently proposed allocations/subject to change

 

12

--------------------------------------------------------------------------------